Name: Commission Regulation (EC) No 2459/2001 of 14 December 2001 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French departments
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  international trade;  agri-foodstuffs;  overseas countries and territories
 Date Published: nan

 Avis juridique important|32001R2459Commission Regulation (EC) No 2459/2001 of 14 December 2001 amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French departments Official Journal L 331 , 15/12/2001 P. 0013 - 0014Commission Regulation (EC) No 2459/2001of 14 December 2001amending Regulation (EC) No 28/97 and assessing requirements for the supply of certain vegetable oils (other than olive oil) for the processing industry in the French departmentsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 3(6) thereof,Whereas:(1) Commission Regulation (EC) No 28/97 of 9 January 1997 laying down detailed rules for implementation of specific measures for the supply of certain vegetable oils for the processing industry in the French overseas departments and assessing supply requirements(2), as last amended by Regulation (EC) No 127/2001(3), establishes the supply requirements for those products for 2001.(2) For 2001 the supply requirements for vegetable oils (other than olive oil) are assessed at 8908 tonnes in the case of the Department of RÃ ©union. The information supplied by the French authorities indicates that this quantity will be insufficient to cover the requirements of RÃ ©union's processing industry. It should therefore be increased to 10522 tonnes. The Annex to Regulation (EC) No 28/97 should therefore be amended.(3) This Regulation will enter into force after the expiry of the time limit for submitting licence applications in December 2001. To avoid a break in supplies to the French overseas departments, provision should be made to derogate from Article 4(1) and (2) of Regulation (EC) No 28/97 and to allow, for this month alone, the submission of licence applications in the five working days following the entry into force of this Regulation and to set the time limit for the issue of such licences at 10 working days following the entry into force of this Regulation.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 28/97 is replaced by the Annex to this Regulation.Article 2By way of derogation from Article 4(1) of Regulation (EC) No 28/97, December 2001 applications for licences shall be submitted to the competent authority no later than the fifth working day following the entry into force of this Regulation.By way of derogation from Article 4(2) of Regulation (EC) No 28/97, in December 2001 licences shall be issued no later than 10 working days after the entry into force of this Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 6, 10.1.1997, p. 15.(3) OJ L 22, 24.1.2001, p. 7.ANNEX"ANNEXAssessment of supply requirements for vegetable oils (other than olive oil) for the processing industry falling within CN codes 1507 to 1516 (except 1509 and 1510 for the French overseas departments for 2001>TABLE>"